J-A20014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 HARRY D. YARBROUGH, JR.                  :
                                          :
                    Appellant             :   No. 218 WDA 2019

          Appeal from the PCRA Order Entered January 11, 2019
  In the Court of Common Pleas of Erie County Criminal Division at No(s):
                        CP-25-CR-0002185-2015

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 HARRY D. YARBROUGH, JR.                  :
                                          :
                    Appellant             :   No. 219 WDA 2019

          Appeal from the PCRA Order Entered January 11, 2019
  In the Court of Common Pleas of Erie County Criminal Division at No(s):
                        CP-25-CR-0002187-2015


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY BOWES, J.:                         FILED DECEMBER 29, 2020

      Harry D. Yarbrough, Jr. appeals pro se from the order that dismissed his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”). We affirm.

      On May 22, 2014, Amelia May Marsh was working as a loss prevention

officer in the Sears store at Mill Creek Mall in Erie County, when she noticed a

man concealing a pair of socks in his clothing. See N.T. Jury Trial, 1/14/16,

at 101-02. Ms. Marsh left the security office, where she had been watching
J-A20014-20



the store’s surveillance cameras, in order to observe him. Id. at 103. She

found the man in the hardware department and, from an obscured position,

watched as the man broke a screwdriver off from a multi-pack and concealed

it in his coat.   Id.   He then did the same with some bolt cutters before

proceeding to the store exit. Once the man exited the store with the concealed

items on his person, Ms. Marsh and her supervisor stopped the man and asked

him to come back with them to their office.       When prompted, the man

identified himself as Tony Young and returned the stolen items. Since the

man was unable to verify his identity, Ms. Marsh called the Millcreek Police

Department. Id. at 112.

      Patrolman Jeffrey Keller arrived and met with Ms. Marsh, who had the

individual and another male loss prevention officer in her office. Id. at 160.

When the man saw Patrolman Keller he “got very excitable,” apologized for

what he did, and told them that he would pay for the merchandise. Id. at

161. While Ms. Marsh recounted what had transpired, the suspect began to

move around nervously and started reaching into his pockets. Id. at 162. In

order to ensure that he did not have any weapons, Patrolman Keller initiated

a pat down. However, the suspect refused to comply with his commands and

began struggling with him. Patrolman Keller requested backup and placed the

man in handcuffs while he waited for an additional officer to arrive. Id. at

162-63.

      Eventually, Patrolman Keller found a box cutter on the suspect’s person.

Despite a record search indicating that no such person existed, the suspect

                                     -2-
J-A20014-20



continued to assert that his name was Tony Young.         Accordingly, he was

placed under arrest and taken to the police station so that they could

fingerprint him. After officers ran the fingerprints, they determined that the

individual was Appellant. When confronted with this information, Appellant

laughed, smiled, and told the officers that they had done a “good job.” Id. at

167. Appellant was charged with retail theft, furnishing false identification to

law enforcement, and a summary count of disorderly conduct.

      On June 28, 2014, Ms. Marsh, still working as a loss prevention officer

at Sears, received a picture of an individual who had been breaking into

unmanned cash registers in JC Penney and Bon Ton stores in the mall. Id. at

116. The suspect’s face was unclear, but she could identify his attire. After

reviewing the image, Ms. Marsh exited Sears and began walking through the

mall concourse to see if she could find anyone matching the clothing

description. Id. at 116. She walked approximately fifty feet before she saw

Appellant, whom she recognized from the previous incident. Appellant was

wearing the same shirt she saw in the aforementioned photograph. Id. at

117. Ms. Marsh contacted her supervisor, who reached out to the manager

at Bon Ton, Chris Castillo. The Millcreek Police were summoned and, while

the employees awaited their arrival, Ms. Marsh continued to follow Appellant.

Id.

      Millcreek Patrolman Herbert Lucas responded and met with Mr. Castillo,

who informed Patrolman Lucas that they had been investigating a series of

cash register break-ins and that they believed they had found the person

                                     -3-
J-A20014-20



responsible in the mall. Id. at 171-72. Mr. Castillo guided Patrolman Lucas

to Ms. Marsh, who pointed out Appellant. At the moment he was identified,

Appellant was inside of yet another store, where he had a piece of

merchandise in his hand and appeared to be fiddling with a security device.

Id. at 173.

      Patrolman Lucas approached Appellant, grabbed his left arm, and said

“you need to come with me.” Id. at 174. Appellant turned to face him and a

short scuffle ensued that spilled out into the main mall concourse. During the

scuffle, Patrolman Lucas pulled Appellant’s shirt and backpack off of him. Id.

Something in Appellant’s hand cut Patrolman Lucas between two of his fingers,

forcing him to relinquish his grip and fall down. Appellant fled, with Ms. Marsh

in close pursuit, out into the parking lot. Id. at 182. Once outside, Appellant

turned his head towards Ms. Marsh and told her that “he would cut her.” Id.

at 124, 183. Appellant’s remark scared Ms. Marsh and she stopped chasing

him. Id. at 125. Appellant continued running and fled down an embankment

into a creek. Id. at 126. A search of Appellant’s backpack uncovered a box

cutter with removable utility blades. Id. at 180. As a result of this incident,

Appellant was arrested and charged with possession of instruments of crime

(“PIC”), terroristic threats, and resisting arrest.

      The above-captioned cases were joined, and after a preliminary hearing,

the aforementioned charges were held for trial.        On October 16, 2015,

Appellant’s appointed counsel, Stephen Lagner, Esquire, filed a motion to

withdraw based upon Appellant’s desire to represent himself. The trial court

                                       -4-
J-A20014-20



subsequently held a hearing at which he informed Appellant that he was free

to hire private counsel, represent himself, or continue to be represented by

Attorney Lagner. Appellant chose to continue with Attorney Lagner and the

trial court denied the motion to withdraw.

       Appellant filed a counseled omnibus pretrial motion challenging the

sufficiency of the evidence to establish a prima facie case of disorderly conduct

and requesting that the cases be tried separately.         Prior to the hearing,

counsel filed a second motion to withdraw, contending Appellant sought once

again to represent himself.           The trial court orally denied the motion,

concluding that it was a delay tactic by Appellant, and proceeded with the

hearing.1 In relevant part, Attorney Lagner objected to the admission of any

videos of the incidents without proper authentication, but his objection was

overruled. Id. at 8-11. On December 23, 2015, the trial court issued an

order denying Appellant’s omnibus pretrial motion and counsel’s second

request to withdraw.

       On January 13, 2016, Appellant appeared for jury selection and again

stated that he wished to represent himself. The trial court conducted an oral

and written colloquy, before granting Appellant the right to proceed pro se

with Attorney Lagner as stand-by counsel. See N.T. Jury Trial, 1/13/16, at 7.

____________________________________________


1 These two cases were initially joined with a third case, CP-25-CR-0002189-
2015. At the hearing, the Commonwealth moved to dismiss that case,
concluding that the surveillance footage did not support the charges. See
N.T. Omnibus Pretrial Motion Hearing, 12/22/15, at 15. The trial court granted
the Commonwealth’s request and the charges were dismissed.

                                           -5-
J-A20014-20



At the conclusion of jury selection for the day, Appellant informed the trial

court that he had not been able to watch any of the surveillance footage of

the incidents. Id. at 60. Attorney Lagner provided context, explaining that

while the defense had the DVDs, Appellant had not been able to view them

because the jail did not have the necessary computer program. Id. at 60-61.

Appellant also requested the dispatch records from Patrolman Lucas. Id. at

64. The Commonwealth responded that it did not believe any dispatch records

existed, or would be relevant if they did, but that it would investigate further.

Id. at 66. The Commonwealth agreed to play the DVDs for Appellant in the

district attorney’s office before jury selection resumed the next morning. Id.

at 62.

         On January 14, 2016, after Appellant reviewed the DVDs and dispatch

records, the parties concluded the jury selection process.      Next, Appellant

proceeded to orally raise a motion in limine, seeking to exclude from trial two

screwdrivers and a box cutter that were found in his backpack. See N.T. Jury

Trial, 1/14/16, at 66. After receiving argument from both sides, the trial court

granted Appellant’s motion regarding the screwdrivers, but allowed the

admission of the box cutter. Id. at 71.

         At trial, Appellant did not testify, but he did attempt to admit the

dispatch tapes he had requested to review earlier. Appellant argued that the

dispatch tapes were needed to show that Patrolman Lucas did not initially tell

anyone that he was cut by Appellant. See N.T. Jury Trial 1/15/16, at 7-8.

Since the Commonwealth agreed that Patrolman Lucas did not mention his

                                      -6-
J-A20014-20



injuries to dispatch, the trial court decided to issue an instruction regarding

the dispatch tapes instead of playing them for the jury.       Id. at 8-13, 21.

Ultimately, the jury convicted Appellant of false identification, retail theft,

terroristic threats, and resisting arrest, but acquitted him of PIC. Afterwards,

the trial court convicted Appellant of summary disorderly conduct. Sentencing

was deferred so that a pre-sentence investigation report could be prepared.

In the meantime, Appellant filed pro se motions in which he, inter alia,

challenged the weight of the evidence, asked the court to compel Attorney

Lagner to provide him with the dispatch CD, and requested an extension of

time for the filing of additional post-trial motions.

      On March 9, 2016, Appellant proceeded to sentencing where he received

an aggregate term of four to eight years of incarceration. The trial court also

considered Appellant’s post-trial motions, granting the motion to compel

counsel to turn over the dispatch CD, accepting Appellant’s motion challenging

the weight of the evidence as a post-sentence motion, and granting additional

time for Appellant to supplement the motion if he wished.

      Thereafter, Appellant filed pro se post-sentence motions requesting,

inter alia, all of the transcripts from the case, which was granted. Appellant

also sought the appointment of standby counsel to help with his direct appeal

and petitioned for a new trial. Finally, he challenged the denial of his pretrial

motions, raised evidentiary issues from trial, alleged that discovery had not

been turned over to him, claimed that he had discovered new evidence about

a juror, and pled multiple instances of pre-trial counsel ineffectiveness.

                                       -7-
J-A20014-20



       On March 30, 2016, the trial court held a hearing on Appellant’s motion

for the appointment of standby counsel. At the hearing, Appellant requested

more time at the prison library and petitioned the trial court to direct stand-

by counsel to help him structure his appellate argument and make copies of

his filings. N.T. Hearing, 3/30/16, at 6-8. Following a discussion about the

different roles that appointed counsel and stand-by counsel play, Appellant

confirmed that he wanted to continue representing himself with stand-by

counsel.    Id. a 16-18.      After the hearing, the trial court issued an order

appointing stand-by counsel and reiterating that stand-by counsel would

respond to Appellant’s request for advice and consultation, but would not draft

correspondence or pleadings, conduct legal research, or perform clerical

duties for Appellant. See Order, 3/31/16.

       On May 2, 2016, the trial court issued an order collectively denying the

remaining balance of Appellant’s post-trial motions. The court also notified

Appellant that he had thirty days to file a direct appeal.

       Appellant filed a timely notice of appeal and complied with the trial

court’s order to file a concise statement, raising twenty-three separate issues.

On July 27, 2016, the trial court issued a Pa.R.A.P. 1925(a) opinion addressing

all of Appellant’s issues, which it grouped into three categories. After several

continuance requests, and a brief remand for a Grazier2 hearing, the appeal

was dismissed due to Appellant’s failure to file a brief.     See N.T. Grazier

____________________________________________


2   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).

                                           -8-
J-A20014-20



Hearing, 11/4/16; see also Trial Court Order, 11/18/16, at 1 (stating that

Appellant shall continue to represent himself on appeal as he has knowingly,

voluntarily, and intelligently waived his right to counsel); see also Superior

Court Order, 2/8/18, at 1 (dismissing appeal due to Appellant’s failure to file

an appellate brief).

      On August 13, 2018, Appellant filed a timely pro se PCRA petition, in

which he raised the same issues that he had sought to litigate on direct appeal.

However, Appellant did not request the reinstatement of his direct appellate

rights. Instead, he sought a release from custody and discharge. The court

appointed William Hathaway, Esquire, who filed a supplemental PCRA petition.

Therein, counsel alleged that Appellant was denied the right to self-

representation and forced into accepting hybrid counsel, as well as a litany of

other claims that he conceded should have been asserted on direct appeal.

However, counsel explained that waiver should be overlooked because there

was confusion over whether Appellant was represented by counsel on direct

appeal. On December 24, 2018, the PCRA court issued notice of intent to

dismiss the PCRA petition without a hearing on the basis that Appellant’s

claims could have been presented on direct appeal, but were not. On January

11, 2019, the PCRA court dismissed the petition.

      Attorney Hathaway filed a timely notice of appeal.        The next day,

Appellant filed a motion to proceed pro se wherein he alleged that PCRA

counsel was ineffective when he did not include any citations in his

supplemental PCRA petition and did not respond to the PCRA court’s notice of

                                     -9-
J-A20014-20



intent to dismiss. Appellant asked for everything to be “redone” with new

PCRA counsel, or for Appellant to be given the option to proceed pro se. See

Motion for Change of Appointed Counsel, 2/15/19. While Appellant’s motion

was pending, Attorney Hathaway filed a concise statement pursuant to

Pa.R.A.P. 1925(b), in which he reiterated the claims that he had raised in the

supplemental PCRA petition.

      A Grazier hearing was scheduled, and rescheduled several times, after

the original PCRA judge retired. Once the case was reassigned, a Grazier

hearing was held.      At the hearing, Appellant completed a right-to-counsel

colloquy and elected to proceed pro se with his PCRA appeal. A month later,

the PCRA court filed its Rule 1925(a) opinion upholding dismissal, relying on

the rationale previously articulated in the notice of intent to dismiss.

Accordingly, both Appellant and the PCRA court have complied with their

respective obligations under Pa.R.A.P. 1925.

      Appellant presents the following issues, which we have reordered for

ease of disposition:

      A.    Did standby counsel undermine [Appellant’s] state and
            federal constitutional rights to self[-]representation?

      B.    Was [Appellant] convicted of resisting arrest CC 5104
            despite being actually innocent? And/or was the evidence
            insufficient as a matter of law?

      C.    Did the trial court [err] by sending a box cutter to the jury
            during deliberations after granting [Appellant’s] motion of
            acquittal as to any charges emanating from possession of
            said article?



                                     - 10 -
J-A20014-20


      D.    Did the Commonwealth witnesses commit perjury?

      E.    [Were] the videos altered,         fabricated   and    deleted
            exculpatory evidence?

      F.    Was the evidence insufficient as a matter of law and factual
            support the conviction of retail theft CC 3929(a)(1) and/or
            was [Appellant] actually innocent?

      G.    Did the lower court [err] in not severing the charges of retail
            theft, disorderly conduct and false identification to law
            enforcement which came about as the result of an incident
            that transpired thirty-six days earlier than the incident for
            which he was arrested for in “theory only” and which gave
            rise [to] this appeal?

      H.    Was the evidence legally insufficient to convict [Appellant]
            of terroristic threats and/or was [Appellant] actually
            innocent?

      I.    Did the Commonwealth commit a Brady error?

      J.    Was PCRA counsel ineffective?

Appellant’s brief at VIII-VIIII.

      We begin with a discussion of the pertinent legal principles. Our “review

is limited to the findings of the PCRA court and the evidence of record,” and

we do not “disturb a PCRA court’s ruling if it is supported by evidence of record

and is free of legal error.” Commonwealth v. Rykard, 55 A.3d 1177, 1183

(Pa.Super. 2012).     Similarly, “[w]e grant great deference to the factual

findings of the PCRA court and will not disturb those findings unless they have

no support in the record. However, we afford no such deference to its legal

conclusions.”   Id.    “[W]here the petitioner raises questions of law, our

standard of review is de novo and our scope of review is plenary.” Id.


                                     - 11 -
J-A20014-20


       A petitioner is not entitled to PCRA relief on claims that have been

waived. Commonwealth v. Fletcher, 986 A.2d 759, 772 (Pa. 2009). It is

well-established that a claim is waived if “the petitioner could have raised it

but failed to do so before trial, at trial, during unitary review, on appeal or in

a prior state post-conviction proceeding.” 42 Pa.C.S. § 9544(b). An appellant

cannot overcome waiver by alleging ineffective assistance of counsel during a

proceeding where he represented himself, because the law prohibits a

defendant who chooses to represent himself from alleging his own

ineffectiveness. See Commonwealth v. Williams, 196 A.3d 1021, 2029-30

(Pa. 2018); see also Commonwealth v. Bryant, 855 A.2d 726, 736-37 (Pa.

2004). Importantly, the fact that standby counsel was appointed to assist, at

trial or on appeal, does not alter this conclusion. See Fletcher, supra at

774.

       The first nine of Appellant’s ten claims concern issues that Appellant

could have raised on direct appeal. Indeed, he raised them in his pro se post-

verdict motions and concise statement filed in connection with his direct

appeal. The fact that the issues were not reviewed by this Court resulted from

Appellant’s failure to file an appellate brief.    Nonetheless, the claims are

waived pursuant to 42 Pa.C.S. § 9544(b). Furthermore, as detailed above,

Appellant elected to proceed pro se with stand-by counsel at trial and during

the appellate phase of the proceedings. Therefore, he cannot overcome the




                                      - 12 -
J-A20014-20


waiver of his first nine claims by alleging his own, or stand-by counsel’s,

ineffectiveness.3

       In Appellant’s remaining allegation, he contends that PCRA counsel was

ineffective when he failed to seek the reinstatement of Appellant’s direct

appeal rights nunc pro tunc. See Appellant’s brief at 1, 8. Appellant explains

that because the librarian at SCI Greene refused him access to the library, he

could not make copies of his brief.            Accordingly, he was unable to file an

appellate brief. Id.

       A review of the certified record reveals that Appellant has not preserved

this issue for review in the instant appeal.               Claims of PCRA counsel

ineffectiveness cannot be raised for the first time on appeal.                  See

Commonwealth v. Vo, 235 A.3d 365, 370 (Pa.Super. 2020); see also

Commonwealth v. Smith, 121 A.3d 1049, 1054 (Pa.Super. 2015) citing

Commonwealth v. Ford, 44 A.3d 1190, 1201 (Pa.Super. 2012) (“[A]bsent

recognition of a constitutional right to effective collateral review counsel,

claims of PCRA counsel ineffectiveness cannot be raised for the first time after


____________________________________________


3 In making this finding, we note that our Supreme Court has allowed
ineffective assistance claims in those situations where stand-by counsel has
taken over trying the case during the jury trial. See Commonwealth v.
Bryant, 855 A.2d 726, 737 (Pa. 2004) (deeming claims of ineffective
assistance of counsel waived as to the part of the trial when the defendant
was representing himself, but reviewing the merits of claims related to
counsel’s performance after the defendant requested that standby counsel
take over). However, this situation is not relevant here, since Appellant
represented himself for the entire trial and never requested that standby
counsel take over.

                                          - 13 -
J-A20014-20


a notice of appeal has been taken from the underlying PCRA matter.”).

Instead, such claims are properly raised by filing a pro se response to the Rule

907 notice, by retaining private counsel while the PCRA petition is still

pending, or by raising them in a subsequent PCRA petition. See Vo, supra

at 369 (citing Commonwealth v. Jette, 23 A.3d 1032, 1044 n. 14 (Pa.

2011)).

      Appellant had an affirmative duty to preserve his claims in the lower

court. If he sought to assert claims of ineffective assistance of PCRA counsel,

he should have requested to proceed pro se or hired private counsel before

the conclusion of the PCRA proceedings in the court below. Instead, Appellant

did nothing between the issuance of the Rule 907 notice and dismissal of his

petition. Specifically, Appellant alleged the ineffectiveness of PCRA counsel

and requested to proceed pro se after the PCRA court had dismissed his

petition and appointed counsel had already filed a notice of appeal. Since

Appellant raised the PCRA counsel ineffectiveness claims for the first time on

appeal, we may not consider them. See Ford, supra at 1201. Consequently,

Appellant’s only potential avenue for relief on these issues is through pursuit

of a new PCRA petition once he has finished litigating this one. See Vo, supra

at 369.

      As Appellant has waived his claims, we affirm the PCRA court’s order

dismissing his petition.




                                     - 14 -
J-A20014-20


       Order affirmed.4


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/2020




____________________________________________


4 During the pendency of this appeal, Appellant filed a motion seeking to
supplement the certified record with a DVD from one of the incidents and a
CD containing Patrolman Lucas’s dispatch calls. We granted the motion. On
October 29, 2020, Appellant filed a motion to compel the lower court to
forward the relevant CD and DVD after he was unable to send his copies, due
to a transfer from SCI Greene to SCI Somerset. Since we resolve Appellant’s
appeal on procedural grounds, we dismiss Appellant’s motion to compel as
moot.

                                          - 15 -